IN THE SUPREME COURT OF THE STATE OF NEVADA


EUGENE ALBERT MAUWEE, SR.,                              No. 67655
                 Appellant,
            vs.
ROBERT LEGRAND, WARDEN,
LOVELOCK CORRECTIONAL
                                                              FILED
CENTER,                                                       JUL '0 8 20%


                      ORDER DISMISSING APPEAL
            On March 8, 2016, this court entered an order directing
appellant's personal representative, if any, to file a motion for substitution
with this court pursuant to NRAP 43 within 90 days, if he or she wishes
this appeal to proceed. See Brass v. State, 129 Nev. Adv. Op. 53, 306 P.3d
393 (2013); see also Walker v. Burkham, 68 Nev. 250, 253-54, 229 P.2d
158, 160 (1951) ("[u]pon the death of a party . . . the [action] cannot
proceed until someone is substituted for the decedent . . ."). No such
motion having been filed within the allotted time, we
            ORDER this appeal DISMISSED.



                         Hardesty



Saitta


cc: Hon. Connie J. Steinheimer, District Judge
     Oldenburg Law Office
     Attorney General/Carson City
     Washoe County District Attorney
     Washoe District Court Clerk